Title: To Thomas Jefferson from Henry Rose, 24 April 1805
From: Rose, Henry
To: Jefferson, Thomas


                  
                     Dr Sir
                     
                     Alexandria 24th April 1805
                  
                  As the season is approaching when the musters of the year must commence, I find it necessary and with reluctance to resign the Commission with which you have honoured me, as Major of the 2d. Legion of Militia of this District A consideration the reverse of that which led me to accept it operates with me at present, to which may be added a sterile hope that my aid would contribute, under existing circumstances, to the organisation of the Militia of this place—The persecution with which I have been followed since my acceptance of the Commission has caused me to loose all confidence in the line of my profession, with a few exceptions, and knowing the temper of the people with whom I am unfortunaetly connected & upon whose good opinion I am entirely dependant at the same time feeling a full assurance that their spirit of intollerance will not be changed while I adhere to a system to which there is little probability of reconciling them, prudence would direct that I should not continue longer in the station—I have thought there was an obligation upon me thus candidly to assign the reasons that actuate me in this instance
                  With assurances of respect & esteem I am most obedient & huml. Servt.
                  
                     Henry Rose
                     
                  
               